         Case 2:11-cv-02797-TLN-CKD Document 441 Filed 01/15/21 Page 1 of 2

 1
                                  IN THE UNITED STATES DISTRICT COURT
 2
                                    EASTERN DISTRICT OF CALIFORNIA
 3

 4   THOMAS T. AOKI, M.D., an individual, and          Case No.: 2:11-cv-02797-TLN-CKD
     AOKI DIABETES RESEARCH INSTIUTE,
 5   a California Non-Profit Corporation,              ORDER FOR PERMANENT INJUNCTION
 6          Plaintiffs
 7          vs.
 8   GREGORY FORD GILBERT, an individual;
     et al.
 9

10                   Defendants

11

12                       IT IS HEREBY ORDERED, this ___ day of January 2021 that:

13          1.      The Court has found that Defendants Gregory Ford Gilbert, Bionica, Inc., and Trina

14   Health, LLC have willfully infringed the following valid and enforceable United States Patents: No.

15   6,579, 531 (“531 Patent”); No. 6,582,716 (“’716 Patent”); No. 6,613,342 (“’342 Patent”); No. 6,613,736

16   (“’736 Patent”); No. 6,821,527 (“’527 Patent”); and No. 6,967,191 (“’191 Patent”).              Therefore,

17   Defendants Gregory Ford Gilbert, Bionica, Inc., Trina Health, LLC, their officers, agents, servants,

18   employees, attorneys, and all those persons acting in concert or participating with them who receive

19   actual notice of this injunction, shall be and are hereby ENJOINED and RESTRAINED from infringing

20   the ‘531, ‘716, ‘342, ‘736, ‘527, or ‘191 Patents by making, using, selling, offering for sale or importing

21   into the United States, Plaintiff Dr. Thomas T. Aoki’s Metabolic Activation Therapy (“MAT®”)

22   treatment which is or has also been administered at least under such names as Artificial Pancreas

23   Treatment (APT), Artificial Pancreas System (APS), Cellular Activation Therapy (CAT), Microburst

24   Insulin (MI), Microburst Insulin Infusion (MII), Microburst Insulin Therapy (MIT), Trina Health

25   Diabetic Treatment, Chronic Intermittent Intravenous Insulin Therapy (CIIT), Hepatic Activation

26   Therapy (HAT), Intercellular Activation Therapy (iCAT), Pulsatile Insulin Therapy (PIT), Pulsatile

27   Intravenous Insulin Treatment (PIVIT), Pulsatile Insulin Therapy (PIT), Pulsatile Therapy (PT), and The

28   Intravenous Insulin Infusion Therapy (altogether hereinafter, “Enjoined Treatments”), as well as any
                                                         -1-

                                                                 ORDER FOR PERMANENT INJUNCTION
                                                                      Case No.: 2:11-cv-02797-TLN-CKD
         Case 2:11-cv-02797-TLN-CKD Document 441 Filed 01/15/21 Page 2 of 2

 1   treatment that is not more than colorably different from the Enjoined Treatments.            Furthermore,
 2   Defendants Gregory Ford Gilbert, Bionica, Inc., Trina Health, LLC, their officers, agents, servants,
 3   employees, attorneys, and all those persons acting in concert or participating with them who receive
 4   actual notice of this injunction, shall be and are hereby ENJOINED and RESTRAINED from inducing
 5   or contributing to infringement of the ‘531, ‘716, ‘342, ‘736, ‘527, or ‘191 Patents by others.
 6          2.      Defendants Gregory Ford Gilbert, Bionica, Inc., Trina Health, LLC, their officers, agents,
 7   servants, employees, attorneys, and all those persons acting in concert or participating with them who
 8   receive actual notice of this injunction, shall be and are hereby ENJOINED and RESTRAINED from
 9   selling, advertising, promoting or marketing any product or service associated with or bearing the MAT®
10   mark in the United States.
11          3.      Defendants Gregory Ford Gilbert, Bionica, Inc., Trina Health, LLC, their officers, agents,
12   servants, employees, attorneys, and all those persons acting in concert or participating with them who
13   receive actual notice of this injunction, shall be and are hereby ENJOINED and RESTRAINED from
14   reproducing or distributing any copies of Dr. Aoki’s copyrighted slides of his MAT® presentation,
15   copyright registration number TXu001772019 dated August 23, 2011.
16          4.      This Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
17   of this Order for Permanent Injunction.
18   IT IS SO ORDERED.
19   DATED: January 13, 2021
20

21

22
                                                                              Troy L. Nunley
23                                                                            United States District Judge

24

25

26
27

28
                                                        -2-

                                                                 ORDER FOR PERMANENT INJUNCTION
                                                                      Case No.: 2:11-cv-02797-TLN-CKD
